IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT



                               No. 00-20676
                             Summary Calendar



                             CALVIN WOODKINS,

                                                    Plaintiff-Appellant,

                                    versus

     LAFAYETTE COLLINS; FILIBERTO BERT REYNA; RISSIE OWENS,

                                                    Defendants-Appellees.

                            --------------------
               Appeal from the United States District Court
                    for the Southern District of Texas
                           USDC No. H-99-CV-3090
                            --------------------
                                May 16, 2001

Before HIGGINBOTHAM, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

         Calvin Woodkins, Texas prisoner # 446117, challenges the

dismissal of his 42 U.S.C. § 1983 complaint as frivolous under 28

U.S.C.    §    1915(e)(2)(B)(ii).     Woodkins   argues   that    his   equal

protection and due process rights were violated when he was denied

release       on   parole.    Because    Woodkins    does   not     have    a

constitutionally protected liberty interest in obtaining parole, he

may not challenge the constitutionality of the procedures the Texas

Board of Pardon and Paroles used to deny his parole.             Orellana v.

Kyle, 65 F.3d 29, 32 (5th Cir. 1995).

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Because    Woodkins’s   equal    protection      claim    challenges   the

results   of   specific   allegedly       defective   parole    hearings    and

resolution would automatically entitle him to accelerated release,

this claim must be pursued by writ of habeas corpus.               Preiser v.

Rodriquez, 411 U.S. 475, 484 (1973); Orlellana, 65 F.3d at 31.

     Woodkins’s claim that he was retaliated against for filing

grievances fails to state a claim because he fails to identify a

retaliatory adverse act.      See Jones v. Greninger, 188 F.3d 322,

324-25 (5th Cir. 1999).

     The judgment of the district court is AFFIRMED.




                                      2